DETAILED ACTION
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 5, 7, 12, 15, 17, 22, 24, 25, 27, 29 and 30 are objected to because of the following informalities:  
Claims 2, 5, 7, 22, 24 and 25, line 1, “rating-matching” should be corrected to “rate-matching”.
Claims 12, 15, 17, 27, 29 and 30, line 2, “rating-matching” should be corrected to “rate-matching”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne et al. (USPN 9,281,917) in view of Gu (USPN 10,506,245).
Regarding claim 1, Rinne teaches a method of wireless communications performed by a wireless communications device using a radio access technology (RAT), comprising: determining a mother code size (N) for transmitting an encoded stream of bits based, at least in part, on a minimium supported code rate for transmitting the encoded stream of bits (Rmin) a control information size of the encoded stream of bits (K), a number of coded bits for transmission (E), and a maximum supported mother code size (Nmax) [Col. 8, lines 5-45, mother code size which is transmission code size is determined based on control signaling and number of bits to be transmitted which depends on maximum supported transportation code block and the rate at which the stream of bits can be transmitted]; encoding a stream of bits using a polar code of size (NK) [Col. 8, lines 29-59, stream is encoded by taking into account maximum transmission block size and control information]; performing rate-matching on the stored encoded stream of bits based, at least in part, on a comparison between the mother code size (N), the control information size of the encoded stream of bits (K), and the number of coded bits for transmission (E) [Col. 8, lines 46-59, rate matching is done based on the selected resources for transmission where the resources are size of the control channel and number of bits for transmission]; and transmitting the rate-matched 
However, Rinne does not teach storing the encoded stream of bits in a circular buffer.
Gu teaches storing the encoded stream of bits in a circular buffer [Col. 8, lines 5-10, Fig. 8, 802].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stream that is being encoded with various parameters as discussed above and store the stream of bits in a circular buffer so that the stream data can be temporarily stored before being output to next stage for processing.
Regarding claims 2, 12, 22 and 27, Rinne teaches repeating a first number of stored encoded bits if E≥N [Col. 8, lines 29-59].
Claims 2, 12, 22 and 27 contain a conditional limitation where the repeating step only takes place if E ≥ N.  If E < N then the claimed step does not need to take place.  In the broadest reasonable interpretation, the claimed step of repeating a first number of stored encoded bits is not required to be carried out in order for the claimed steps to be performed.
The steps being carried out in claims 3, 13, 23 and 28 are not required to be carried out if the step of repeating is not required to be carried out.
Claims 5, 15, 24 and 29 contain a conditional limitation of puncturing a second number of stored encoded bits if E<N and if K/E<=β.  The puncturing step does not take place if both of the conditions are not met.  In the broadest reasonable interpretation, the claimed step of puncturing is not required to be carried out in order for the claimed steps to be performed.
The steps being carried out in claims 6 and 16 are not required to be carried out if the step of puncturing is not required to be carried out.

The steps being carried out in claims 8 and 18 are not required to be carried out if the step of shortening is not required to be carried out.
Regarding claims 9 and 19, Rinne teaches the minimum supported code rate is 1/6 [Col. 13, lines 29-35].
Regarding claims 10 and 20, Rinne teaches N is equal to the minimum of: the minimum power two integer that is not less than K/Rmin; the minimum power two integer that is not less than E; or the maximum supported mother code size (Nmax) [Col. 8, lines 29-59, minimum of maximum supported mother code size].
Claims 10 and 20 requires only 1 of the 3 conditions to be met, the third condition is taught by Rinne reference.
Regarding claim 11, Rinne teaches an apparatus of wireless communications performed by a wireless communications device using a radio access technology (RAT), comprising: at least one processor configured to: determine a mother code size (N) for transmitting an encoded stream of bits based, at least in part, on a minimium supported code rate for transmitting the encoded stream of bits (Rmin) a control information size of the encoded stream of bits (K), a number of coded bits for transmission (E), and a maximum supported mother code size (Nmax) [Col. 8, lines 5-45, mother code size which is transmission code size is determined based on control signaling and number of bits to be transmitted which depends on maximum supported transportation code block and the rate at which the stream of bits can be transmitted]; encode a stream of bits using a polar code of size (NK) [Col. 8, lines 29-59, stream is encoded by taking into account maximum transmission block 
However, Rinne does not teach storing the encoded stream of bits in a circular buffer.
Gu teaches storing the encoded stream of bits in a circular buffer [Col. 8, lines 5-10, Fig. 8, 802].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stream that is being encoded with various parameters as discussed above and store the stream of bits in a circular buffer so that the stream data can be temporarily stored before being output to next stage for processing.
Regarding claim 21, Rinne teaches an apparatus for wireless communications performed by a wireless communications device using a radio access technology (RAT), comprising: means for determining a mother code size (N) for transmitting an encoded stream of bits based, at least in part, on a minimium supported code rate for transmitting the encoded stream of bits (Rmin) a control information size of the encoded stream of bits (K), a number of coded bits for transmission (E), and a maximum supported mother code size (Nmax) [Col. 8, lines 5-45, mother code size which is transmission code size is determined based on control signaling and number of bits to be transmitted which depends on maximum supported transportation code block and the rate at which the stream of bits can be transmitted]; means for encoding a stream of bits using a polar code of size 
However, Rinne does not teach storing the encoded stream of bits in a circular buffer.
Gu teaches storing the encoded stream of bits in a circular buffer [Col. 8, lines 5-10, Fig. 8, 802].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stream that is being encoded with various parameters as discussed above and store the stream of bits in a circular buffer so that the stream data can be temporarily stored before being output to next stage for processing.
Regarding claim 26, Rinne teaches a non-transitory computer-readable medium for wireless communications performed by a wireless communications device using a radio access technology (RAT), comprising: instructions that, when executed by at least one processor, configure the at least one processor to: determine a mother code size (N) for transmitting an encoded stream of bits based, at least in part, on a minimium supported code rate for transmitting the encoded stream of bits (Rmin) a control information size of the encoded stream of bits (K), a number of coded bits for transmission (E), and a maximum supported mother code size (Nmax) [Col. 8, lines 5-45, mother code size which is transmission code size is determined based on control signaling and number of bits to be transmitted which depends on maximum supported transportation code block and the rate 
However, Rinne does not teach storing the encoded stream of bits in a circular buffer.
Gu teaches storing the encoded stream of bits in a circular buffer [Col. 8, lines 5-10, Fig. 8, 802].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stream that is being encoded with various parameters as discussed above and store the stream of bits in a circular buffer so that the stream data can be temporarily stored before being output to next stage for processing.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne et al. (USPN 9,281,917) in view of Gu (USPN 10,506,245) as applied to claims 2 and 12 above, and further in view of Chen et al. (USPN 8,724,636).
Regarding claims 4 and 14, the references teach a method and an apparatus as discussed in rejection of claims 2 and 12.
However, the references do not teach the first number of stored encoded bits is repeated at the end of the encoded stream of bits stored in the circular buffer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the encoded stream bits stored in the circular buffer since the coded bits start to repeat themselves due to the nature of circular buffer.
The steps being carried out in claims 4, 14 are not required to be carried out if the step of repeating is not required to be carried out.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (USPN 9,071,402) teaches coding an input bit stream to generate a block of coded bits that are transmitted from a transmitter to a receiver.  Number of filler bits added to the input bit stream for coding is determined, and the coded bits are interleaved.  Number of dummy bits added to the coded bits for interleaving is added, and a set of coded bits is transmitted during initial transmission.  Retransmission parameters are determined based on the filler bits and the dummy bits.
Kim (USPN 7,487,430) teaches a decoder adapted to receive symbols by the slot, and generate at least one bit stream by decoding as many symbols of at least one possible slot length among a plurality of slot lengths.  The controller compares frame quality metrics for the error checking-passed bit streams with each other if error checking on at least 2 bit streams passed and acquire control information from the selected bit stream.
Okumura (USPN 7,139,243) teaches if a frame contains transmission data, frame data containing the transmission data and a calculated error-detecting code is generated.  If the frame contains no transmission data, frame data containing neither transmission data nor an error-detecting code is generated.  At a receiving side, one or more final bit positions of the frame data are assumed in the frame, transmission data and an error-detecting code are assumed in the frame, and the error-detecting code of the assumed transmission data is calculated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.